I concur in judgment because Count I of the indictment did not allege that the appellant or one of his co-conspirators "committed a substantial overt act in furtherance of the conspiracy" subsequent to appellant's entrance into the conspiracy. However, I do not agree that the indictment had to identify the specific, substantial overt act in order to satisfy Crim R. 7. See State v. Dapice (1989), 57 OA3d 99 for the proposition that a bill of particulars is the appropriate method to give an accused notice of the specific act at issue.
 JUDGMENT ENTRY
It is ordered that the judgment be reversed and this cause remanded for further proceedings. Appellant shall recover of appellee costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Scioto County Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Exceptions.
Harsha, J.: Concurs in Judgment Only with Opinion
Kline, P.J.: Concurs in Judgment Only
For the Court
                                    BY: _____________________ Peter B. Abele; Judge